    Case: 1:20-cv-04699 Document #: 45 Filed: 09/08/20 Page 1 of 5 PageID #:704



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE: TIKTOK, INC.,                  )
CONSUMER PRIVACY                      )     MDL No. 2948
LITIGATION                            )
                                      )     Master Docket No. 20 C 4699
This Document Relates to All Cases    )
                                      )     Judge John Z. Lee
                                      )
                                      )     Magistrate Judge Sunil R. Harjani
                                      )




 KARA M. WOLKE’S APPLICATION FOR PLAINTIFFS’ STEERING COMMITTEE,

NOMINATION OF EKWAN RHOW AND MEGAN JONES AS CO-LEAD COUNSEL,

   DAVID GIVEN AND AMANDA KLEVORN TO THE PLAINTIFFS’ STEERING

        COMMITTEE, AND SHANNON MCNULTY AS LIAISON COUNSEL
      Case: 1:20-cv-04699 Document #: 45 Filed: 09/08/20 Page 2 of 5 PageID #:705



I.      INTRODUCTION

        Kara M. Wolke of Glancy Prongay & Murray LLP, counsel for Plaintiffs Misty Hong, minor

A.S., through her mother and legal guardian Laurel Slothower, and minor A.R., through her mother

and legal guardian Gilda Avila, respectfully submits this application for the Plaintiffs’ Steering

Committee, and nomination of Ekwan Rhow of Bird Marella Boxer Wolpert Nessim Drooks

Lincenberg & Rhow, P.C. and Megan Jones of Hausfeld LLP as co-lead counsel, David Given of

Phillips, Erlewine, Given & Carlin LLP, and Amanda Klevorn of Burns Charest LLP to the

Plaintiffs’ Steering Committee, and Shannon McNulty of Clifford Law Offices the as liaison counsel

(collectively, the “Litigating Plaintiffs”).

        I was previously appointed by Judge Koh to serve along with Mr. Rhow, Ms. Jones, Mr.

Given, and Ms. Klevorn on the executive committee of In re: TikTok, Inc. Privacy Litigation, Case No.

1:20-cv-04723 (N.D. Ill.), the consolidated Northern District of California case that is now before

this Court in MDL No. 2948. These counsel are each submitting their own application detailing

their suitability for the proposed appointments, and the undersigned supports the rationale for

appointing the abovementioned attorneys as set forth in Mr. Rhow’s application and nomination.

II.     ARGUMENT

        In appointing class counsel, the court must consider: “(i) the work counsel has done in

identifying or investigating potential claims in the action; (ii) counsel’s experience in handling class

actions . . . ; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that counsel will

commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A). The Court may also “consider any

other matter pertinent to counsel’s ability to fairly and adequately represent the interests of the

class.” Fed. R. Civ. P. 23(g)(1)(B). Here, the Court specified that it will consider “(a) counsel’s

willingness and availability to commit to a time-consuming project; (b) counsel’s ability to work

cooperatively with others; and (c) counsel’s professional experience in this type of litigation,



                                                Page 1 of 4
     Case: 1:20-cv-04699 Document #: 45 Filed: 09/08/20 Page 3 of 5 PageID #:706



including any prior appointments as lead counsel or liaison counsel in multi-party litigation,” CMO

1 at 6-7, and relatedly, “what efforts, if any, that a particular plaintiff’s attorney has made (in this case

and other cases) to canvas, coordinate, compile, and incorporate the thoughts and input of other

plaintiff’s counsel in the MDL.” CMO 2 at 2-3.

        Those factors are addressed below, but I first offer the following observation. The structure

contemplated by the Court provides for eight lawyers, and is proportional for a case to be placed in

a litigation posture, as the undersigned proposes. It makes no sense—as the Settling Plaintiffs

propose—to fill such a structure largely with lawyers who believe, as the Settling Plaintiffs suggest,

that the only thing that remains to be done is to obtain Court approval of their purported

settlement. Indeed, the Litigating Plaintiffs believe that unless and until a settlement is publicly filed

and approved by this Court, any leadership committee should vigorously prosecute this Action on

behalf of the proposed classes. By contrast, advocating for approval of an existing settlement can be

done with a single slot on the Steering Committee, which individual can work with the appointed

Co-Lead attorneys and other Steering Committee members to assess the purported settlement in

light of all experienced counsel’s knowledge of the strengths and weaknesses of the Action, and to

then submit it to the Court if there is consensus that it is in the best interests of the classes.

        A.      Factor One: Counsel’s Willingness And Availability To Commit To A Time-
                Consuming Project.

        Glancy Prongay has done a substantial amount of work on this case, and that investment is

reflected in the quality of the Complaints we have filed, which we invite the Court to compare to

any other complaints in the MDL. Our depth of research alone demonstrates our willingness and

availability to commit to a time consuming project, and we remain committed to maintaining that

same depth of effort throughout the case. More generally, as detailed in the attached declaration,

Glancy Prongay regularly invests many years and millions in out-of-pocket costs to pursue litigation.




                                                Page 2 of 4
       Case: 1:20-cv-04699 Document #: 45 Filed: 09/08/20 Page 4 of 5 PageID #:707



         B.      Factor Two: Counsel’s Ability To Work Cooperatively With Others.

         Our ability to work cooperatively with others is shown by the fact that we began the case in

collaboration with the Bird Marella firm, expanded the team to include the Phillips Erlewine firm to

pursue the BIPA claim, and then teamed up with the Hausfeld and Burns Charest firms, the first to

file a BIPA claim. As detailed in the attached declaration, we regularly work cooperatively with

other lawyers. We have had professional disagreements with other plaintiffs’ counsel in this case,

but we remain able to work with anyone. I have been personally involved in conducting meet and

confer efforts with all Plaintiffs’ counsel and Defense counsel, and have worked collaboratively to

compile the list of related cases, develop a litigation schedule as an alternative to the Settling

Plaintiffs’ proposal of setting no dates other than for preliminary approval, and have discussed

strategy with all Plaintiffs’ counsel willing to entertain the idea of litigating this case.

         C.      Factor Three: Counsel’s Professional Experience In This Type Of Litigation.

         As demonstrated in the attached declaration, Glancy Prongay has extensive experience

representing plaintiffs in class litigation, including data breach and privacy issues. Most saliently, I

was appointed to the executive committee by Judge Koh in one of the underlying actions, the

consolidated Northern District of California action captioned In re: TikTok, Inc. Privacy Litigation,

with particular responsibility for offensive discovery, including e-discovery and China-related

discovery. Since that time, I and other Glancy Prongay attorneys have continued to focus on those

issues, including working with expert consultants regarding the unique discovery issues in play as a

result of the Executive Orders, leading to our current proposal that the Court appoint a special

master to address those issues.

III.     CONCLUSION

         For the foregoing reasons, I respectfully request appointment to the Steering Committee.




                                                 Page 3 of 4
    Case: 1:20-cv-04699 Document #: 45 Filed: 09/08/20 Page 5 of 5 PageID #:708




                                       Respectfully submitted,

Dated: September 8, 2020               GLANCY PRONGAY & MURRAY LLP

                                       By: /s/ Kara M. Wolke
                                       Kara M. Wolke
                                       1925 Century Park East, Suite 2100
                                       Los Angeles, CA 90067
                                       Telephone: (310) 201-9150
                                       Email: kwolke@glancylaw.com

                                       MDL Interim Counsel Attorneys for Plaintiffs Misty Hong, minor
                                       A.S., through her mother and legal guardian Laurel Slothower, and
                                       minor A.R., through her mother and legal guardian Gilda Avila




                                 CERTIFICATE OF SERVICE
       I hereby certify that on September 8, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon all

counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.


                                               /s/ Kara M. Wolke
                                               Kara M. Wolke




                                              Page 4 of 4
